                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FOUNDATION FOR
ELDERCARE et al.,                                     CIVIL ACTION
                  Plaintiffs

             v.

ROCCO J. CRESCENZO,                                   No. 20-2190
               Defendant

                                       ORDER

      AND NOW, this /      f~of July, 2021, upon consideration of the Amended Complaint
(Doc. No. 26), Defendant's Motion to Dismiss (Doc. No. 28), and Plaintiffs' Response in

Opposition to the Motion to Dismiss (Doc. No. 31), it is ORDERED that Defendant's Motion

(Doc. No. 28) is DENIED.




                                           1
